IN THE SUPREME COURT OF THE STATE OF NEVADA


                      IN THE MATTER OF                                      No. 83296
                      REINSTATEMENT OF TERRY L.
                      WIKE, BAR NO. 721 1.                                       MLA)
                                                                            - FEB 24 2022

                                                                            BY
                                                                                 HIEF EPUTY CLERK



                                  ORDER OF CONDITIONAL REINSTATEMENT
                                 This is an automatic review of a Southern Nevada Disciplinary
                     Board hearing panel's recommendation to reinstate suspended attorney
                     Terry L. Wike with certain conditions.'
                                 In October 2020, this court suspended Wike from the practice
                     of law for six months and one day. In re Discipline of Wike (Wike It), No.
                     81340, 2020 WL 5988543 (Nev. Oct. 8, 2020) (Order of Suspension). The
                     discipline order also required that Wike pay the disciplinary proceeding
                     costs by November 7, 2020, and provided that upon his reinstatement, in
                     addition to any other conditions recommended by the hearing panel, Wike
                     would be subject to the remainder of the stayed portion of his suspension
                     and the corresponding conditions set forth in In re Discipline of Wike (Wike
                     1), No. 79305, 2020 WL 970354 (Nev. Feb. 27, 2020) (Order of Suspension)
                     (suspending Wike for 24 months with all but the first 3 months stayed).
                     Wike II, 2020 WL 5988543 at *4. Wike petitioned for reinstatement after
                     completing his suspension and having complied with nearly all of the
                     requirements in the disciplinary order.


                            'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                     is not warranted in this matter.
SUPREME COURT
      OF
    NEVADA
                                                                                 7.7-- 01.407,1
  t 947A   Agly#A.
                                Based on our de novo review, we agree with the panel's
                    conclusions that Wike has satisfied his burden in seeking reinstatement by
                    clear and convincing evidence. SCR 116(2) (providing that an attorney
                    seeking reinstatement must demonstrate compliance with reinstatement
                    criteria "by clear and convincing evidence"); Application of Wright, 75 Nev.
                    111, 112-13, 335 P.2d 609, 610 (1959) (reviewing a petition for
                    reinstatement de novo). As to Wike's failure to comply with the suspension
                    order's requirement that he pay the disciplinary proceedings costs, we agree
                    with the panel that he has "present[ed] good and sufficient reason why [he]
                    should nevertheless be reinstated." SCR 116(2); see SCR 116(2)(a)
                    (requiring full compliance with the terms of all prior disciplinary orders for
                    reinstatement). In particular, the record supports the panel's finding that
                    Wike had financial difficulties since his suspension and was unable to pay
                    the cost assessments during his suspension.
                                Wike has agreed to reinstatement on a probationary status but
                    disputed below and continues to dispute in his briefing in this court, the
                    requirement that he pay the costs for the disciplinary proceedings as a
                    condition of his reinstatement. In particular, he argues that his debt to the
                    State Bar for the cost assessment was discharged in bankruptcy. The panel
                    disagreed with Wike's argument, concluding that SCR 120 costs owed to the
                    State Bar are excepted from discharge in bankruptcy under 11 U.S.C. § 523
                    because they constitute fines, penalties, or forfeitures payable to a
                    governmental agency, and are punitive, deterrent, and rehabilitative in
                    nature.




SUPREME COURT
       OF
    NEVADA
                                                          2
(0> 1947A 491104,
            Wike provided no evidence that the bankruptcy court
discharged the cost assessment,2 but the issue here is whether his
reinstatement may be conditioned on the payment of those costs. We
conclude that it may regardless of whether the cost assessment in the
discipline order was discharged in bankruptcy. The primary purposes of
attorney discipline are to promote an attorney's rehabilitation, deter
misconduct, and protect the public. E.g., State Bar of Nevada v. Claiborne,
104 Nev. 115, 756 P.2d 464 (1988); In re Findley, 593 F.3d 1048, 1052-54
(9th Cir. 2010); In re Feingold, 730 P.3d 1268, 1275 (11th Cir. 2013);
Brookrnan v. State Bar of California, 760 P.2d 1023, 1026 (Cal. 1988). As
such, the recommended condition of reinstatement does not run afoul of 11
USC § 525 because its purpose is not to penalim Wike for having obtained
a discharge of his debt. The California Supreme Court reasoned similarly
when it rejected an attorney's argument that 11 1JSC § 525 prohibited
requiring him to repay the client security fund for restitution the fund paid
to the attorney's client after the attorney obtained a discharge of the
restitution order. Brookman, 760 P.2d at 1025. In so doing, the court
observed that "the purpose of attorney discipline is not to penalize petitioner
merely for having obtained a discharge of his debt in bankruptcy. Instead,
it is to protect the public from specified professional misconduct . . and at
the same time to rehabilitate the errant attorney." Id. at 1025-26; see also




      2Wike's bankruptcy petition was pending when the reinstatement
proceedings took place. In his briefing in this court, he claims that the
bankruptcy court has since issued an order of discharge. He has not,
however, provided a copy of any such order.


                                      3
Hippard v. State Bar, 782 P.2d 1140, 1145 (Cal. 1989 (extending
Brookrnan's reasoning to petitions for reinstatement).3

                We therefore approve the panel's recommendation to reinstate
Wike to the practice of law with a 24-month probation supervised by the
State Bar, subject to the conditions set forth by the panel, summariwd as
follows:
           1. Wike will be subject to the conditions imposed in
              Wike 1.
           2.   Wike must obtain a mentor who practices in
                personal injury law and has experience and
                training in firm accounting and client trust
                accounts.
           3.   Wike must submit quarterly reports to his mentor
                and the State Bar and be subject to periodic audits
                by the State Bar.
           4.   Wike must pay $21,138.15 in fees and costs for the
                previous disciplinary proceedings.4
in addition to the probation conditions, Wike must pay the costs of the
reinstatement proceeding, including $2,500 under SCR 120, within 30 days
of this order, if he has not done so already. With these conditions, we hereby




      3We are not persuaded by Wike's argument that 13rookman is
distinguishable because it dealt with restitution instead of disciplinary
costs. Other courts have concluded that the reasoning in Kelly v. Robinson,
479 U.S. 36 (1986), that was central to Brookrnan, extends to disciplinary
costs. E.g., Feingold, 730 F.3d at 1275; Richmond v. New Hampshire
Supreme Ct. Cornrn. on Pro. Conduct, 542 F.3d 913 (1st Cir. 2008).

      4The record indicates that the panel contemplated that Wike would
have the 24-month probationary period to pay the costs, and we agree that
timefrarne is reasonable under the circumstances.



                                        4
reinstate Terry L. Wike to the practice of law in Nevada effective on the
date of this order. See SCR 116(5) (allowing conditions to reinstatement).
            it is so ORDERED.




                        Parraguirre


                          , J.                                      , J.
Hardesty                                  Stiglich


         6,PA)            , J.                                       J.
Cadish                                    Silver


                                                                    , J.
Pickering                                 Herndon




cc:   Chair, Southern Nevada Disciplinary Board
      Law Offices of Terry L. Wike
      Bar Counsel, State Bar of Nevada
      Executive Director, State Bar of Nevada
      Admissions Office, U.S. Supreme Court




                                      5